DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL REJECTION in response to applicant’s claim amendments and arguments filed September 29, 2022.  Claims 1, 10, 11, and 34 are currently amended.  Claims 8, 19-21, 26-33, and 35-72 are canceled from consideration.  Claims 1-7, 9-18, 22-25, and 34 are pending review in this correspondence.

Response to Amendment
Rejection of claims 1-5, 12, 22-25, and 34 as being anticipated by Koptis et al (US 2017/0008687 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claims 1-7, 12-14, 22-25, and 34 as being anticipated by Beroz et al (US 2013/0283884 A1) is withdrawn in view of applicant’s claim amendments.
Rejection of claims 15-18 as being unpatentable over Beroz et al (US 2013/0283884 A1) in view of Kelly et al (USP 5,779,984) is withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-18, 22-25, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear if the pipette shell is intended to recited as disposed within the body of the pipette or within the body of the pipette tip.  There has been no previous recitation of the pipette having a body (and the pipette has not actually been positively recited).  However, there has been a recitation that the pipette tip comprises a body having an inner volume.  Clarification is requested.
Claim 1 recites the limitation "the body of the pipette" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 2, it is unclear which body the applicant is referring to (pipette tip body or body of the pipette; see rejection to claim 1 above).
With respect to claim 4, it is unclear which body (line 2) the applicant is referring to (pipette tip body or body of the pipette; see rejection to claim 1 above).
With respect to claim 6, it is unclear which body (lines 1 and 2) the applicant is referring to (pipette tip body or body of the pipette; see rejection to claim 1 above).
With respect to claim 7, it is unclear which body the applicant is referring to (pipette tip body or body of the pipette; see rejection to claim 1 above).
With respect to claim 12, it is unclear which body the applicant is referring to (pipette tip body or body of the pipette; see rejection to claim 1 above).
With respect to claim 14, it is unclear which body the applicant is referring to (pipette tip body or body of the pipette; see rejection to claim 1 above).
With respect to claim 15, the preamble is unclear as to what is intended to be the subject matter of the claim.  It is suggested that the applicant consider rewording the preamble to impart better clarity (for example: A combination of the pipette tip of claim 1, in combination with a second pipette tip, the second pipette tip comprising…).
With respect to claim 22, it is unclear which body the applicant is referring to (pipette tip body or body of the pipette; see rejection to claim 1 above).
With respect to claim 25, it should be noted that the preamble of the claim is drawn to “the liquid transfer device of claim 22,” but claim 22 is drawn to a pipette tip.  For purposes of examination, the examiner is interpreting this claim to be dependent upon claim 22, but drawn to a pipette tip (for example: The pipette tip of claim 22…).  Appropriate correction is required.
Claims 3, 5, 9-11, 13, 16-18, 23, and 24 are ultimately dependent upon claim 1, and thus, inherit the same deficiencies.
Claim 34 recites the limitation "the body of the pipette" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        December 1, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796